On December 9,2004, the defendant was sentenced to the following: Count I: Five (5) years in the Montana State Prison, with no possibility of parole, for the offense of Failure to Register as a Sex or Violent Offender, a felony; and County II: A commitment of two hundred and fifty-nine (259) days in the Ravalli County Detention Center, for the offense of Partner or Family Member Assault, a misdemeanor. Count II shall run consecutively with Count I. The defendant will first serve the county jail sentence followed by the prison sentence. The Defendant shall serve any sentence subsequently received in Missoula County consecutively to this sentence.
On March 8, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Keithi Worthington. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
*25The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 8 th day of March, 2005.
DATED this 31st day of March, 2005.
Chairperson, Hon. Gary Day, Member, Hon. John Whelan and Member, Hon. Randal Spaulding.